Citation Nr: 0006992	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	To be clarified.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to 
November 1952.  He died June 22, 1997.  The appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The rating decision 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement with that rating 
decision in May 1998 and was provided with a statement of the 
case subsequently in that month.  In July 1998, the appellant 
filed timely her substantive appeal.  A personal hearing was 
held at the RO in March 1999.  In April 1999, the RO received 
additional medical evidence.  Subsequently in that month, the 
RO issued a supplemental statement of the case in which it 
continued to deny the appellant's claim.


FINDING OF FACT

The evidence of record shows that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is plausible.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for the cause of the veteran's death has been presented.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the veteran's lifetime, service connection was in 
effect for a disability that had been evaluated throughout 
its rating history as a psychophysiologic disorder.  At the 
time of his death, a 50 percent evaluation was in effect for 
"psychogenic musculoskeletal reaction."  Service connection 
had first been granted to the veteran for "psychogenic 
musculoskeletal reaction" in December 1953.  He was 
discharged from service in October 1952 with that diagnosis.  
The principal symptoms addressed by that diagnosis were 
cramps, weakness, and fatigue in the lower extremities after 
a small amount of walking or other activity involving the 
legs.  However, the medical evidence contained in the claims 
file documented that the diagnosis of a psychophysiologic 
disorder had been questioned over the years by both private 
and VA medical experts beginning at least as early as 1961.  
The evidence also documented that no clear alternative 
diagnosis of the veteran's service-connected disorder upon 
which physicians agreed was ever reached.  However, the 
record indicated that several physicians believed that the 
veteran's symptoms had a primarily physical, rather than 
psychological, basis.  One finding that was contained in both 
service and postservice medical records and cited by some of 
those physicians was an elevated level of spinal fluid 
protein.  Alternative diagnoses were proposed beginning as 
early as November 1960, when a physician examining the 
veteran on behalf of VA diagnosed him with sciatic neuritis.  
Other diagnoses or assessments of a neurological disorder 
followed.  For example, in April 1961, a physician to which 
the veteran was referred for examination by his regular 
doctor provisionally rejected the diagnosis of psychogenic 
musculoskeletal reaction and hypothesized that the veteran 
had been suffering a widespread disease of the central 
nervous system for the past 15 years.  In September 1961, a 
second physician concurred with the diagnosis of central 
nervous system disease and dismissed the diagnosis of 
psychogenic musculoskeletal reaction.  A May 1980 VA 
inpatient record of a neurological consultation for leg 
cramps recorded diagnoses of old transverse myelitis, 
possibly viral in origin, with poliomyelitis as a possible 
diagnosis, and of questionable spinal myoclonus.  In July 
1986, a consulting private physician reported that tests 
suggested carpal tunnel syndrome on the left side and that 
they documented a generalized, predominantly sensory 
polyneuropathy, nonspecific type.  However, the physician, 
through his associate, indicated that he was unable to render 
a final, inclusive diagnosis.  A VA outpatient neurological 
assessment done in May 1991 on account of chronic leg cramps 
resulted in a diagnosis of moderate generalized peripheral 
neuropathy.  A VA inpatient record dated in August 1995 
showed that an admitting diagnosis of involuntary muscle 
syndrome had been crossed out and a diagnosis of Guillain-
Barré syndrome substituted.  The "possibil[ity]" of  
"chronic polyneuropathy" was also noted with the diagnosis.  
Most significant is the report of a VA examination performed 
upon the veteran in April 1997 in connection with a claim 
that he had filed for a total disability rating based upon 
individual unemployability.  The report stated that both 
because of the August 1995 diagnosis and because muscle 
fasciculations were clearly visible during the current 
examination, a diagnosis of "psychogenic muscle weakness" 
could not be made.  Rather, the examiner diagnosed possible 
Guillain-Barré syndrome.  This report was not cited by the RO 
as evidence it had considered in rendering the July 1997 
rating decision now being appealed.

Other physicians continued the diagnosis of psychogenic 
musculoskeletal reaction.

The July 1986 consultation report referred to above also 
noted, apparently on the basis of the physician's review of 
prior records, that the veteran had been hospitalized in 1969 
with severe chest cramps that caused physicians to think, 
before it was disproved, that the veteran had suffered a 
myocardial infarction.

In addition, the medical evidence of record showed that the 
veteran had peripheral vascular disease.  He had first been 
diagnosed with that disorder in 1987, when it was 
characterized as left iliofemoral arteriosclerotic vascular 
disease.  However, in assessing the possible etiology of the 
disease, a VA examiner in January 1989 expressed the opinion 
that the veteran's symptoms in 1950's as documented in prior 
records were consistent with claudication, even though 
peripheral vascular disease had not yet been diagnosed.  
However, the examiner concluded that because the veteran's 
pulses were found to be normal then, he did not have 
undiagnosed peripheral vascular disease.  In April 1987, the 
veteran underwent an in situ venous bypass graft in his left 
lower extremity.  In June 1995, after it was discovered that 
it had failed, the graft was revised.  

The veteran's service entrance examination was negative for 
musculoskeletal and neurological disorders.

The Certificate of Death, included in the claims file, listed 
probable myocardial infarction as the immediate cause of 
death of the veteran.  It was indicated that the veteran died 
in a hospital emergency room.

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52 (1993).  To be a contributory 
cause of death, the disability must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c); Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  When considering whether a 
condition was a contributory cause of death, "it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection."  38 C.F.R. § 3.312(c); Ventigan v. Brown, 9 
Vet. App. 34 (1996).  

The appellant contends that the service-connected disorder of 
the veteran was misdiagnosed, at least insofar as it was 
diagnosed as a psychogenic disorder.  She theorizes that the 
veteran had peripheral vascular disease during service.  In 
the alternative, and without abandoning her contention that 
the veteran's musculoskeletal problems were not 
psychologically based, she maintains that because his 
musculoskeletal debility prevented him from exercising, the 
veteran developed peripheral vascular disease, which then 
should be service connected on a secondary basis.  Further, 
and on the basis of the new medical evidence introduced into 
the record in March 1999, the appellant contends that 
peripheral vascular disease was at least a contributing cause 
of the myocardial infarction that apparently caused the 
veteran's death.

A claim for service connection for the cause of a veteran's 
death is a new claim, regardless of the status of 
adjudications concerning service-connection claims brought by 
the veteran during his or her lifetime.  See 38 C.F.R. 
§ 20.1106 (1999); Zevalkink v. Brown, 6 Vet. App. 483 (1994).  
Therefore, the claim must be well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995); Johnson v. Brown, 8 Vet. App. 423 (1995).  A well-
grounded claim is one which is either meritorious on its own 
or capable of substantiation.  Such a claim need not be 
established conclusively in order to satisfy the claimant's 
initial burden of producing evidence under 38 U.S.C.A. § 
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It 
is enough if the evidence shows that the claim is plausible.  
Id.  In particular, for a claim for service connection for 
the cause of a veteran's death to be well grounded, competent 
evidence of record must show:  a current disability (a 
requirement that is always satisfied, the current disability 
being the condition that caused the veteran to die, see Ramey 
v. Brown, 9 Vet. App. 40 [1996]); the incurrence or 
aggravation of an injury or disease during service (if not 
already established by a prior grant of service connection 
for the condition claimed to have caused or contributed to 
the veteran's death); and a nexus, or causal relation, 
between the in-service injury or disease and the current 
disability.  Caluza, 7 Vet. App. at 506; Johnson v. Brown, 8 
Vet. App. 423.  When the issue involves questions of medical 
causation or medical etiology, only expert medical evidence 
will be regarded as competent.  Id.; Grottveit v. Brown, 5 
Vet. App. 91 (1993); Voerth v. West, 13 Vet. App. 117 (1999).

Clearly, the first and second elements of a well-grounded 
claim have been fulfilled in this case.  (The Board notes, 
however, that the exact nature of the inservice disease 
demonstrated by the record and for which the veteran had been 
granted service connection remains open to question.)  
Furthermore, with the medical evidence that was introduced 
into the record in April 1999, a well-grounded claim has 
resulted.  That evidence consisted of a letter dated March 
23, 1999 from the veteran's long-time physician, Dr. 
Traywick, received into the record in April 1999.  In the 
letter, Dr. Traywick expressed the opinion that although the 
exact nature of the veteran's service-connected neuromuscular 
disorder had not been diagnosed, there was a medical relation 
between it and the veteran's peripheral vascular disease 
because both involved or were affected by ischemic 
conditions.  Dr. Traywick also opined "with certainty" that 
peripheral vascular disease affected the veteran's coronary 
arteries and thereby helped to cause the myocardial 
infarction.  Although Dr. Traywick's opinion leaves questions 
pertinent to the appellant's claim unanswered, the Board 
finds that it is sufficient to well-ground the appellant's 
claim.  


ORDER

The claim of service connection for the cause of the 
veteran's death is well grounded.  To this extent, the appeal 
is allowed.


REMAND

Once there is a well-grounded claim, VA acquires a duty to 
assist a claimant in the development of evidence pertinent 
thereto.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  This duty includes obtaining medical 
records, Littke v. Derwinski, 1 Vet. App. 90 (1990) and 
obtaining a medical opinion where necessary.  Ashley v. 
Brown, 6 Vet. App. 52 (1993).  It has been held that 
obtaining an advisory medical opinion is a valid way for VA 
to fulfill its duty in this regard.  Id.

After a careful review of the evidence of record, the Board 
has determined that additional development must be completed 
by the RO.  Specifically, the record indicated that the 
veteran died at East Cooper Community Hospital in Mt. 
Pleasant, South Carolina.  There is no evidence the RO has 
attempted to procure the veteran's terminal records from that 
facility.  The records should be obtained and associated with 
the claims file.  In addition, there are conflicts in the 
medical evidence.  In need of clarification is the exact 
nature of the disorder for which the veteran had been granted 
service connection.  For example, competent evidence of 
record raised the question whether the service-connected 
disorder was a psychogenic musculoskeletal disorder or was 
misdiagnosed peripheral vascular disease, central nervous 
system disease, or generalized peripheral neuropathy.  
Therefore, the veteran's claims files should be forwarded to 
a physician specializing in neurology and/or cardiovascular 
matters for an opinion concerning these matters.

In addition, the Board notes that although Disabled American 
Veterans has acted on behalf of the appellant, no document 
signed by the appellant appointing her representative is 
contained in the claims file.  The appellant now should be 
asked to formally appoint a representative.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should write the appellant and 
request that she sign and submit VA Form 
21-22 identifying her representative, if 
any.  A blank VA Form 21-22 should be 
included with the RO's letter, a copy of 
which should be placed in the claims 
file.  Both a copy of the RO's letter to 
the appellant and any executed VA Form 
21-22 received from the appellant should 
be placed in the claims file.

2.  The RO should obtain from the 
appellant the names and addresses of all 
private physicians and private facilities 
that provided treatment to the veteran, 
excluding those for which the RO 
currently has the complete records.  
After securing the necessary releases 
from the appellant, the RO should obtain 
copies of the veteran's medical records 
from the providers named by her and 
associate them with the claims file.

3.  After securing the necessary release 
from the appellant, the RO should obtain 
a copy of the veteran's terminal medical 
records from East Cooper Community 
Hospital, and associate them with the 
claims file.  

4.  After securing the necessary release 
from the appellant, the RO should obtain 
a copy of all medical records of Dr. J. 
Paul Traywick concerning the veteran 
other than those currently in the claims 
file and place them therein.

5.  The RO should obtain from any VA 
facility where the veteran was treated 
the complete, original medical records 
pertaining to treatment of the veteran 
and associate them with the claims file.  
If clarification is needed from the 
appellant as to which VA facilities may 
have treated the veteran, the RO should 
contact her.

6.  After this development has been 
completed, the RO should forward the 
claims folders for review by an 
appropriate specialist.  A copy of this 
Remand should be provided to the 
specialist.  The physician should be 
asked to determine the exact nature of 
the veteran's service-connected disorder 
(to include the question whether that 
disorder was peripheral vascular 
disease); the exact nature of any 
neurological disorder that, in the 
judgment of the physician, the veteran 
experienced during service or thereafter; 
the relation between the disorder for 
which the veteran was granted service 
connection and both peripheral vascular 
disease and any neurological disorder 
that he is found to have had; and the 
causal relation between the foregoing 
disorders, or combinations thereof, and 
the myocardial infarction identified on 
the Certificate of Death as the probable 
cause of the veteran's death.  The 
physician should be asked to submit a 
written opinion, and a copy thereof 
should be associated with the claims 
file.

7.  Thereafter, the RO must review the 
claims files to ensure that the above-
designated development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the medical review does not include all 
opinions requested, the RO must take 
appropriate corrective action.  
Afterwards, the RO should again review 
the entire record and adjudicate the 
claim on its merits.  If the 
determination remains unfavorable to the 
appellant, the RO should furnish her and 
her representative, if any, with a 
supplemental statement of the case and 
afford a reasonable opportunity to 
respond, in accordance with 38 U.S.C.A. 
§ 7015 and 38 C.F.R. § 19.31.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 


